                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

IN RE:

      EMMANUEL QUENTIN WYLIE,
                                                     Case No. 20-mc-50941

                                                     HON. DENISE PAGE HOOD
___________________________________/

     ORDER DENYING PERMISSION TO FILE ACTION PURSUANT
      TO COURT ORDER SEEKING LEAVE TO FILE COMPLAINT
                           and
              CLOSING MISCELLANEOUS MATTER

      Plaintiff Emmanuel Quentin Wylie filed several documents for judicial

review seeking permission for leave to file a complaint pursuant to a court order

dated October 30, 2019 entered by the undersigned barring Plaintiff “from filing

any new action without first obtaining permission from the judge assigned to any

new proposed complaint ...” (Case No. 19-12605, ECF No. 6) Many of the

documents submitted are titled “Judicial Notice of Quiet Title and Involuntary

Conversion” and Plaintiff cites various statutes, regulations and cases.

      The Sixth Circuit has held that district courts may properly enjoin vexatious

litigants from filing further actions against a defendant without first obtaining leave

of court. Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 269 (6th Cir. 1998); see

also, Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987). “There is nothing
unusual about imposing prefiling restrictions in matters with a history of repetitive

or vexatious litigation.” Feathers, 141 F.3d at 269. A district court need only

impose “a conventional prefiling review requirement.” Id. The traditional tests

applicable to preliminary injunction motions need not be applied since the district

court’s prefiling review affects the district court’s inherent power and does not

deny a litigant access to courts of law. See In re Martin-Trigona, 737 F.2d 1254,

1262 (2d Cir. 1984). A prefiling review requirement is a judicially imposed

remedy whereby a plaintiff must obtain leave of the district court to assure that the

claims are not frivolous or harassing. See e.g., Ortman v. Thomas, 99 F.3d 807,

811 (6th Cir. 1996). Often, a litigant is merely attempting to collaterally attack

prior unsuccessful suits. Filipas, 835 F.2d at 1146.

      After review of the documents submitted by Plaintiff, the Court finds the

claims are unintelligible and do not state facts to support any claim. Plaintiff’s

allegations are frivolous and fail to state a claim upon which relief can be granted.

See Ana Leon T. v. Fed. Reserve Bank, 823 F.2d 928, 930 (6th Cir. 1987).

      Accordingly,

      IT IS ORDERED that Plaintiff’s Judicial Notice of Quiet Title and

Involuntary Conversion and other claims alleged in the documents submitted (ECF

Nos. 1-6) are DENIED. The Court declines to allow Plaintiff from filing a

complaint.
      IT IS FURTHER ORDERED that this matter is deemed CLOSED on the

docket.




                                      s/Denise Page Hood
                                      Chief United States District Judge
DATED: July 8, 2021
